 1

 2

 3

 4

 5

 6

 7

 8
                                              UNITED STATES DISTRICT COURT
 9
                                        NORTHERN DISTRICT OF CALIFORNIA
10

11
   THE HOSPITAL COMMITTEE FOR THE                               Case No.: 3:18-cv-06581-EDL
12 LIVERMORE-PLEASANTON AREAS, a
   California non-profit public benefit corporation,            Assigned to: Hon. Elizabeth D. Laporte
13 doing business as VALLEYCARE HEALTH
                                                                [PROPOSED] ORDER GRANTING
14 SYSTEM,                                                      STIPULATED PROTECTIVE ORDER
15                               Plaintiff,                     RE: CONFIDENTIAL AND/OR
                                                                PROPRIETARY INFORMATION
                   v.
16
                                                                Complaint Filed: July 27, 2018
17 HUMANA, INC., a Delaware for-profit                          1st Amended Complaint Filed. Sept. 24, 2018
   corporation; HUMANA INSURANCE
                                                                Removal Filed: October 29, 2018
18 COMPANY, a Wisconsin for-profit corporation                  Pretrial Conference: March 3, 2020
   and DOES 1 THROUGH 10, INCLUSIVE,
                                                                Trial Date: March 23, 2020
19
                    Defendants.
20

21

22                The Stipulated Protective Order submitted by the parties it hereby Approved, subject to

23 the following conditions, including adherence to the Ninth Circuit’s strict caution against sealing

24 orders (as set out below):

25            1. The parties must make a good-faith determination that any information designated

26                      “confidential” truly warrants protection under Rule 26(c) of the Federal Rules of Civil

27                      Procedure. Designations of material as “confidential” must be narrowly tailored to

28                      include only material for which there is good cause. A pattern of over-designation may

     00137584.2                                              -1-
                           [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                                  CASE NO. 3:18-cv-06581-EDL
 1                lead to an order un-designating all or most materials on a wholesale basis.

 2            2. In order to be treated as confidential, any materials filed with the Court must be lodged

 3                with a request for filing under seal in compliance with Civil Local Rule 79-5. Please

 4                limit your requests for sealing to only those narrowly tailored portions of materials in

 5                the public file and clearly indicate therein where material has been redacted and sealed.

 6                Each filing requires an individualized sealing order; blanket prospective authorizations

 7                are no longer allowed by Civil Local Rule 79-5.

 8            3. Chambers copies should include all material – both redacted and unredacted – so that

 9                chambers staff does not have to reassemble the whole brief or declaration. Although

10                chambers copies should clearly designate which portions are confidential, chambers

11                copies with confidential materials will be handled like other chambers copies of

12                materials without special restriction, and will typically be recycled, not shredded.

13            4. In Kamakana v. Honolulu, 477 F.3d 1172, 1179 (9th Cir. 2006), the Ninth Circuit held

14                that more than good cause, indeed, “compelling reasons” are required to seal

15                documents used in dispositive motions, just as compelling reasons would be needed to

16                justify a closure of a courtroom during trial. Otherwise, the Ninth Circuit held, public

17                access to the work of the courts will be unduly compromised. Therefore, no request for

18                a sealing order will be allowed on summary judgment motions (or other dispositive

19                motions) unless the movant first shows a “compelling reason,” a substantial higher

20                standing than “good cause.” This will be true regardless of any stipulations by the

21                parties. Counsel are warned that most summary judgment motions and supporting

22                materials should be completely open to public view. Only social security numbers,

23                names of juveniles, home addresses and phone numbers, and trade secrets of a

24                compelling nature (like the recipe for Coca Cola, for example) will qualify. If the

25                courtroom would not be closed for the information, nor should any summary judgment

26                proceedings, which are, in effect, a substitute for trial. Motions in limine are also part

27                of the trial and must likewise be laid bare absent compelling reasons. Please comply

28                fully. Noncompliant submissions are liable to be stricken in their entirety.
     00137584.2                                      -2-
                     [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                            CASE NO. 3:18-cv-06581-EDL
 1            5. Any confidential materials used openly in court hearings or trial will not be treated in

 2                any special manner absent a further order.

 3            6. This order does not preclude any party from moving to undesignate information or

 4                documents that have been designated as confidential. The party seeking to designate

 5                material as confidential has the burden of establishing that the material is entitled to

 6                protection.

 7            7. The Court will retain jurisdiction over disputes arising from the proposed and

 8                stipulated protective order for only NINETY DAYS after final termination of the

 9                action.

10                IT IS SO ORDERED.

11
           3/14/19
12 DATED: __________                                     BY: ________________________
                                                            Hon. Elizabeth D. Laporte
13                                                          Judge, United States District Court for the
                                                            Northern District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     00137584.2                                          -3-
                     [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                            CASE NO. 3:18-cv-06581-EDL
